DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has a parent application, 15/406,290, filed on Jan. 13, 2017, now Pat. No. 10,331,479. 
Claims 1-20 are presented for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 13-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-15 of prior U.S. Patent No. 10,331,479 B2 (see table below). This is a statutory double patenting rejection.  
INSTANT APPLICATION
US 10,331,479 B2
13. A computer-implemented method for transient resource computing, the method comprising: 
          accessing information of a plurality of parallel tasks; 
          determining a rate of data size reduction of a task of the plurality of parallel tasks based on an estimated execution time of the task, an input data size of the task, and an output data size of the task; and
          
          scheduling the task to use a transient resource based at least in part on the rate of data size reduction of the task being greater than rates of data-size reduction of other tasks in the plurality of parallel tasks.
13. A computer-implemented method for transient resource computing, the method comprising: 
          accessing information of a plurality of parallel tasks; 
          determining a rate of data size reduction of a task of the plurality of parallel tasks based on an estimated execution time of the task, an input data size of the task, and an output data size of the task; and 
          scheduling the task to use a transient resource based at least in part on the rate of data size reduction of the task being greater than rates of data-size reduction of other tasks in the plurality of parallel tasks.
14. The method of claim 13, wherein the plurality of parallel tasks belong to a computing stage of a computing job, the method further comprising: determining a 
14. The method of claim 13, wherein the plurality of parallel tasks belong to a computing stage of a computing job, the method further comprising: determining a rate of data size reduction of the computing stage based on respective rates of data size reduction of the plurality of parallel tasks; and determining the computing stage has a maximum rate of data size reduction among a plurality of computing stages of the computing job.

15. The method of claim 13, further comprising: determining a ratio of an expected execution time of the task over an expected lifetime of the transient resource; and scheduling the task to use the transient resource only when the ratio is less than a predetermined threshold.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-20 of U.S. Patent No. 10,331,479 B2. Although the limitations of instant claims 1-12 are contained in claims 16-20 of U.S. Patent No. 10,331,479 B2.  The table below illustrates how instant claim 1 contains all of the limitations of claim 1 and 16 of U.S. Patent No. 10,331,479 B2.   
INSTANT APPLICATION
US 10,331,479 B2
1. A computing system, the computing system comprising: 






          a task scheduler configured for: accessing instability information of a transient resource and information of a stage of a computational job, the instability information associated with an estimation of availability of the transient resource, and the stage having a plurality of parallel tasks; and 
          

          a checkpointing scheduler, coupled to the task scheduler, configured for: determining a checkpointing plan for the task based at least in part on a recomputation cost associated with the instability information of the transient resource.
1. A computing system, the computing system comprising: 
          one or more hardware processors and computer storage media storing computer-executable instructions and components that, when executed, by the one or more hardware processors, cause the one or more hardware processors to execute: 
          a task scheduler configured for: accessing instability information of a transient resource and information of a stage of a computational job, the instability information associated with an estimated lifetime availability of the transient resource, and the stage having a plurality of parallel tasks; and 
scheduling a task of the plurality of parallel tasks to use the transient resource based at least in part on a rate of data size reduction of the task; and 
         a checkpointing scheduler, coupled to the task scheduler, configured for: determining a checkpointing plan for the task based at least in part on a recomputation cost associated with the instability information of the transient resource, wherein the instability information comprises the estimated lifetime availability of the transient resource.

          access a task running on a transient resource and an output data block of the task; 

          (a) a residual lifetime of the transient resource is shorter than a required remaining time to complete the task, and 




        (b) a recomputation cost to recompute the task is greater than a backup cost to back up the output data block of the task; and 
          checkpoint the task.
16. One or more non-transient computer storage media comprising computer-implemented instructions that, when used by one or more computing devices, cause the one or more computing devices to: 
          access a task running on a transient resource and an output data block of the task; and 
          checkpoint the task running on the transient resource based on: 
          determining that a residual lifetime of the transient resource is shorter than a required remaining time to complete the task on the transient resource, wherein the residual lifetime indicates a remaining available usage time of the transient resource; and 
          determining that a recomputation cost to recompute the task is greater than a backup cost to backup the output data block of the task.


In addition, it is noted that the limitations of dependent claims 2-12 and 17-20 are similar to claims 2-12 and 17-20 of U.S. Patent No. 10,331,479 B2, respectively, and are also rejected under nonstatutory double patenting.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations in claim 1 are: 
“a task scheduler configured for: accessing instability information of a transient resource and information of a stage of a computational job, the instability information associated with an estimation of availability of the transient resource, and the stage having a plurality of parallel tasks; and scheduling a task of the plurality of parallel tasks to use the transient resource based at least in part on a rate of data size reduction of the task;” and 
“a checkpointing scheduler, coupled to the task scheduler, configured for: determining a checkpointing plan for the task based at least in part on a recomputation cost associated with the instability information of the transient resource.”
Such claim limitations in claim 2
“a task executor, coupled to the task scheduler, configured for: receiving the task from the task scheduler; and determining an output data block associated with the task;”
“a checkpoint manager, coupled to the checkpointing scheduler and the task executor, configured for: receiving the checkpointing plan from the checkpointing scheduler, wherein the checkpointing plan associates a first identification for the checkpointing plan with a second identification for the task and a third identification for the output data block; and executing the checkpointing plan based on the first, the second, and the third identifications.”
Such claim limitations in claim 3 are: 
“the checkpoint manager is further configured for copying the output data block of the task to another transient resource that has a longer expected remaining time compared with the transient resource.”
Such claim limitations in claim 4 are: 
“the checkpoint manager is further configured for inserting the checkpointing plan into a data structure featured with an order of first-in-last-out; and sequentially executing a plurality of checkpointing plans based on the order of first-in-last-out.”
Such claim limitations in claim 5 are: 
“the checkpoint manager is further configured for communicating checkpointing status information of the plurality of checkpointing plans to the checkpointing scheduler”
“the checkpointing scheduler is further configured to adjust at least one checkpointing plan of the plurality of checkpointing plans based on the checkpointing status information.”
Such claim limitations in claim 6 are: 
“the task scheduler is further configured for determining the rate of data size reduction of the task based on an estimated execution time of the task, an input data size of the task, and an output data size of the task.”
Such claim limitations in claim 7 are:
“the task scheduler is further configured for determining a rate of data size reduction of the stage based on respective rates of data size reduction of all tasks in the stage; and determining the stage has a maximum rate of data size reduction among a plurality of stages of the computational job.”
Such claim limitations in claim 8 are:
“the task scheduler is further configured for determining a ratio of an expected execution time of the task and an expected lifetime of the transient resource is less than a predetermined threshold, and scheduling the task to use the transient resource is performed only when the ratio is less than the predetermined threshold.”

Such claim limitations in claim 9 are: 
“the checkpointing scheduler is further configured for determining the recomputation cost based at least in part on a first cost to recompute the task and a second cost to recompute one or more tasks associated with the task, wherein respective input data of the one or more tasks would become unavailable due to a failure of the transient resource.”
Such claim limitations in claim 10
“the checkpointing scheduler is further configured for determining the recomputation cost recursively with a predetermined recursion depth limitation.”
Such claim limitations in claim 11 are: 
“the checkpointing scheduler is further configured for determining a cost of backing up an output data block associated with the task based on a first cost of backing up the output data block when the transient resource fails before the backup is finished, a second cost of recomputing the task when the transient resource fails before the backup is finished, and a third cost of backing up the output data block when the transient resource fails after the backup is finished.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of claims 1-12 are directed to non-statutory subject matter.  
Claims 1-12 do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a system that is software, per se.  35 U.S.C. 101  enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these "four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101  even if the subject matter is otherwise new and useful." In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  With respect to claim 1, one of ordinary skill in the art could interpret the claimed “computing system” in the preamble to be a software computing system.  The elements of the system as described in the body of the claims includes a task scheduler, which also interpreted as being a software element.  Dependent claims 6-12 and 14-15 do not further limit the system to contain any hardware element that would place the claims in the category of a machine, for example.  Therefore, claims 1-12 are found to be non-statutory. 

35 U.S.C. 101 reads as follows:



Claims 1 and 3-20 are directed to an abstract idea without significantly more. The claim(s) recite “accessing instability information of a transient resource and information of a stage of a computational job, the instability information associated with an estimation of availability of the transient resource, and the stage having a plurality of parallel tasks; and scheduling a task of the plurality of parallel tasks to use the transient resource based at least in part on a rate of data size reduction of the task” and “determining a checkpointing plan for the task based at least in part on a recomputation cost associated with the instability information of the transient resource.”, which could be done as a mental process.  That is, other than reciting a “computer system”, “task scheduler”, and “checkpointing scheduler”, nothing in the claim element precludes the step from practically being performed in the mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites a computer system with a task scheduler and a checkpointing scheduler, as additional elements, that one of ordinary skill in the art could understand as being generic components of the computer system.  These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In the claims, these additional elements do not even perform execution.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system 
It is noted that claim 2 was found to have a practical application as it is “executing the checkpointing plan…” and claim 2 was not rejected under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
As to claim 1, the term “instability information” could be interpreted based on the broadest reasonable interpretation as any information related to change, for example.  Therefore, it is unclear if the “instability information” is related or refers to the “estimation of availability of the transient resource” or the “rate of data size reduction of the task” or something else or stands on its own.  
As to claim 13, it is unclear of how the “input data size of the task”, “output data size of the task”, and “estimated execution time of the task” elements of the claim make up the “rate 
Claims 2-12 and 14 are dependent on rejected independent claims 1 and 13 and fail to cure their deficiencies.  
As to claim 16, the term “residual lifetime of the transient resource” is indefinite because it is unclear if this refers to the lifetime of the existence of the resource or the lifetime that the resource is utilized by the particular task, etc.  It appears that the term should be referred to as a residual usage time of the transient resource.  Further clarification is needed.  
As to claim 17-20, they are also rejected as depending on independent claim 16 and failing to further clarify the term “residual lifetime of the transient resource” to overcome indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula et al. (hereinafter Kandula) (US 2012/0167101 A1).

As to claim 1, Kandula teaches a computing system, the computing system comprising: 
a task scheduler (Task Scheduling Component 207 of Proactive Scheduler 131) (Fig. 2) configured for: accessing instability information of a transient resource and information of a stage (dependencies or processing phases of tasks/jobs) of a computational job, the instability information associated with an estimation of availability of the transient resource (estimated remaining time for the individual task to complete, etc.) ([0004]), and the stage having a plurality of parallel tasks (concurrent tasks) ([0012]-[0014]); and 
scheduling a task of the plurality of parallel tasks to use the transient resource based at least in part on information for data size reduction of the task ([0030]; [0033]; [0083]; [0122]-[0125]. Fig. 6); and 
a checkpointing scheduler, coupled to the task scheduler, configured for: determining a checkpointing plan for the task based at least in part on a recomputation cost associated with the instability information of the transient resource (plan is how the task will be handled after considering monitoring or progress reports that discover outliers and a cost to recompute a task can be determined and also considered by the proactive scheduler) ([0033]; [0050]; [0053]; [0081]; [0101]; [0104]). 
Kandula does not expressly disclose the term “rate of data size reduction.”  However, Kandula teaches identifying input data size of a task, output data size of a task, and execution times of the task, which are parameters to calculate a rate of data size reduction (Fig. 6, items 601-604).  Kandula also teaches scheduling tasks on individual servers with the desire to reduce data Kandula to calculate a rate of data size reduction according to known mathematical methods to yield the predictable result of having a useful parameter to base scheduling tasks to reduce data transfer times.

As to claim 2, Kandula teaches further comprising: a task executor, coupled to the task scheduler, configured for: receiving the task from the task scheduler; and determining an output data block associated with the task; and a checkpoint manager, coupled to the checkpointing scheduler and the task executor, configured for: receiving the checkpointing plan from the checkpointing scheduler, wherein the checkpointing plan associates a first identification for the checkpointing plan with a second identification for the task and a third identification for the output data block; and executing the checkpointing plan based on the first, the second, and the third identifications (Fig. 2 and 6). 

As to claim 3, Kandula teaches wherein the checkpoint manager is further configured for copying the output data block of the task to another transient resource that has a longer expected remaining time compared with the transient resource (task can be duplicated if threshold exceeded) ([0056]). 

As to claim 4, Kandula does not expressly teach wherein the checkpoint manager is further configured for inserting the checkpointing plan into a data structure featured with an order of first-in-last-out; and sequentially executing a plurality of checkpointing plans based on the order of first-in-last-out.  However, Kandula teaches data structures such as queues ([0074]-[0075]) to contain data as well as having a checkpointing plan (see rejection of claim 1).  In addition, it is well known in the art that queues can be organized in a first-in-last-out order.  It would have been obvious to one of ordinary skill in the art for Kandula’s information to be contained in a data structure such a queue and for it to be ordered such as a first-in-last-out manner.  The suggestion/motivation for doing so would have been to provide an improved organization of its data for data processing. 

As to claim 6, Kandula teaches wherein the task scheduler is further configured for determining the rate of data size reduction of the task based on an estimated execution time of the task, an input data size of the task, and an output data size of the task ([0083]; [0090]-[0094]). 

As to claim 8, Kandula teaches wherein the task scheduler is further configured for determining a ratio (percentage) of an expected (estimated) execution time of the task and an expected lifetime of the transient resource is less than a predetermined threshold, and scheduling the task to use the transient resource is performed only when the ratio is less than the predetermined threshold ([0053]-[0063]). 

As to claim 9, Kandula teaches wherein the checkpointing scheduler is further configured for determining the recomputation cost based at least in part on a first cost to recompute the task and a second cost to recompute one or more tasks associated with the task, wherein respective input data of the one or more tasks would become unavailable due to a failure of the transient resource ([0101]). 

As to claim 10, Kandula teaches wherein the checkpointing scheduler is further configured for determining the recomputation cost recursively with a predetermined recursion depth limitation ([0105]). 

As to claim 11, Kandula teaches wherein the checkpointing scheduler is further configured for determining a cost of backing up (replicating) an output data block associated with the task based on a first cost of backing up the output data block when the transient resource fails before the backup is finished, a second cost of recomputing the task when the transient resource fails before the backup is finished, and a third cost of backing up the output data block when the transient resource fails after the backup is finished ([0103]-[0105]; [0109]-[0111]). 

As to claim 12, Kandula teaches wherein the transient resource is a virtual machine in a virtual machine cluster (cluster such as cloud computing) ([0025]). 

As to claim 13, Kandula teaches a computer-implemented method for transient resource computing, the method comprising: 

determining an estimated execution time of the task, an input data size of the task, and an output data size of the task (Fig 6; [0083]-[0087]; [0117]; [0123]); and 
scheduling the task to use a transient resource based at least in part on information of data size reduction of the task being greater than information of data-size reduction of other tasks in the plurality of parallel tasks (schedule tasks on individual servers to reduce data transfer times) (Fig. 6, item 606; [0083]-[0087]). 
Kandula does not expressly teach determining a rate of data size reduction.  However, Kandula teaches identifying input data size of a task, output data size of a task, and execution times of the task, which are parameters to calculate a rate of data size reduction (Fig. 6, items 601-604).  Kandula also teaches scheduling tasks on individual servers with the desire to reduce data transfer times (Fig. 6, item 606).  One of ordinary skill in the art would have known to utilize the elements (input data size of a task, output data size of a task, and execution times of the task) of Kandula to calculate a rate of data size reduction according to known mathematical methods to yield the predictable result of having a useful parameter to base scheduling tasks to reduce data transfer times.

As to claim 15, Kandula teaches further comprising: determining a ratio of an expected execution time of the task over an expected lifetime of the transient resource; and scheduling the task to use the transient resource only when the ratio is less than a predetermined threshold ([0110]; claim 16). 

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandula in view of Bansal et al. (hereinafter Bansal) (US 2010/0153945 A1).

As to claim 16, Kandula teaches one or more non-transient computer storage media comprising computer-implemented instructions that, when used by one or more computing devices, cause the one or more computing devices to: 
access a task running on a transient resource and an output data block of the task ([0003]; claim 1); 
determine to checkpoint the task based on (b) a recomputation cost to recompute the task is greater than a backup cost to back up the output data block of the task (cost to replicate the task output can be compared to the cost to recompute the task output to see if cost to recompute exceeds cost to replicate) ([0103]-[0104]; [0126]); and 
checkpoint the task (discover outliers) ([0033]; [0050]; [0053]; [0081]; [0101]; [0104]). 
Kandula does not expressly teach (a) determining a residual lifetime of the transient resource is shorter than a required remaining time to complete the task.  However, Bansal teaches a determination when there is not enough resource usage time remaining to complete a service task ([0056]).  It would have been obvious to one of ordinary skill in the art to modify Kandula’s task processing invention such that it would include the feature of determining a residual lifetime of the transient resource is shorter than a required remaining time to complete the task, as taught and suggested in Bansal because it would provide the predicted  

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 10.  Furthermore, Kandula teaches tasks dependencies ([0001]-[0002]; [0014]) and it would be obvious to one of ordinary skill in the art for the task dependencies to represented via a directed acyclic graph so that the tasks can be ordered and visually mapped according to their dependencies.  

As to claim 18, it is rejected for the same reasons as stated by the Kandula reference in the rejection of claim 11.  

As to claim 20, it is rejected for the same reasons as stated by the Kandula reference in the rejection of claim 4.  

Allowable Subject Matter
Claims 5, 7, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhou et al. (US 2016/0006779 A1);
Kirchner et al. (US 2018/0081722 A1);
Bishop et al. (US 2020/0183796 A1);
Yang et al. (“Reliable Computing Service in Massive-Scale Systems through Rapid Low-Cost Failover”, IEEE, November/December 2017)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/KENNETH TANG/Primary Examiner, Art Unit 2199